Exhibit 10.1

LOGO [g81398ex_pg001.jpg]

March 14, 2007

Ann Marie Petach

2120 Brockman Blvd.

Ann Arbor, Ml 48104

Dear Ann Marie:

Congratulations! This will confirm our offer to join BlackRock as a Managing
Director in our Finance Group, initially as head of Business Finance. Your base
salary will be at the rate of $17,307.69 bi-weekly (equivalent to $450,000 on an
annualized basis).

You will be eligible to receive a guaranteed bonus for the year 2007 in the
amount of $800,000. Thereafter, you will be eligible for an annual discretionary
bonus reflecting the firm’s performance, your team’s performance and your
performance. Your annual compensation (base salary plus bonus) would be expected
to increase to $1.5 million to $2.0 million after 2007 if and when you are
promoted to the position of Chief Financial Officer (CFO). Any bonus will be
paid in conjunction with BlackRock’s annual schedule for bonus payments in the
year following the year for which it was earned. Any bonus is subject to all
applicable tax withholding and is contingent upon your continued employment with
BlackRock and your not having given notice of resignation or not having received
notice of termination, in each case prior to the time of payment. Bonus payments
may be payable in a mix of cash and deferred cash or equity under the terms of
any incentive or deferred compensation plans as determined by management and the
Management Development & Compensation Committee (MDCC) of BlackRock’s Board of
Directors from time to time. The mix of cash and non-cash and the terms of any
non-cash award will be consistent with the terms generally applicable to other
employees similarly situated.

In addition, you will be eligible for a cash sign-on payment of $350,000. You
also will be eligible for a cash payment of $550,000 as of the second
anniversary of your date of hire. Neither amount is included in total
compensation. You will be entitled to the full amount of these awards if you are
an employee of BlackRock on your second anniversary or your employment is
terminated prior to your second anniversary as a direct result of our decision
to not offer you the CFO position within 12 months following your date of hire.
If your employment is terminated prior to your second anniversary for any other
reason, you will be obligated to repay a pro-rata portion (based on months
worked) of the sign-on payment of $350,000 and you will not be awarded the
second payment.

Subject to MDCC approval, you will be granted an award of restricted stock units
with initial value of $1,250,000. If and when you are promoted to CFO, subject
to MDCC approval, you will be granted an additional award of restricted stock
units with an initial value of $750,000. A restricted stock unit is an unsecured
promise to pay BlackRock common stock in the future. The number of restricted
stock units you receive will be determined by dividing the dollar value of your
award by the closing price of BlackRock shares on your date of hire, or, in the
event a second award is made, on the date of award. Your award will be made
under the terms of BlackRock’s 1999 Stock Award and Incentive Plan and vesting
and other provisions contained in the award agreement, substantially in the form
attached hereto. Subject to the award terms, including

 

40 East 52nd Street    New York    NY    10022

Tel 212 754-5300    www.blackrock.com



--------------------------------------------------------------------------------

satisfaction of a corporate-level performance hurdle, your award(s) will vest on
September 29, 2011 and will be distributed shortly thereafter in the form of
BlackRock common stock. Any distribution will be subject to applicable tax
withholding.

To assist with expenses associated with your relocation, we have established a
budget of up to $200,000, plus moving expenses. This budget includes a
miscellaneous expense allowance (no receipts needed) equal to $10,000. The
miscellaneous expense allowance is subject to tax withholding and will not be
grossed up. With the exception of expenses intended to be covered by the
miscellaneous expense allowance and home sale expenses, all other expenses will
be reimbursed only upon receiving a copy of actual receipts. Reimbursements that
are subject to tax will be grossed up. Your relocation must be completed within
12 months of your date of hire.

To be eligible for reimbursement of home sale expenses, you must participate in
BlackRock’s “Buyer Value Option” program. If you purchase at your new location,
BlackRock will reimburse reasonable and customary home purchase expenses.

For details and assistance on coordinating your relocation, please contact Joe
Pignatelli at 212-810-5008. If you voluntarily terminate your employment with
BlackRock within 12 months of the completion of your relocation, you must repay
a pro-rata portion of any payments or reimbursements, based on the number of
months since the later of completion or your hire date.

At all times, you will be considered an employee at will. I would appreciate
your considering our offer and advising me of your decision by March 23, 2007.
This offer is contingent upon your successful completion of BlackRock’s
screening for illegal drugs, our receipt of references that we consider
satisfactory, your ability to provide the appropriate documentation authorizing
you to work in the United States, and your completion of all other facets of
BlackRock’s pre-employment screening process. If you fail to satisfy any aspect
of the screening process, BlackRock reserves the right to rescind any
outstanding offer of employment or terminate your employment without notice and
you will not be entitled to receive any amounts hereunder, guaranteed or
otherwise, or under any other BlackRock plan or program (other than base salary
for days actually worked) including, without limitation, any severance pay.

You should be aware that BlackRock employees are not permitted to make any
unauthorized use of documents or other information in their employment with
BlackRock which could properly be considered or construed to be confidential or
proprietary information of another individual or company. Likewise, BlackRock
employees may not bring with them any confidential documents or other form of
tangible information onto the premises of BlackRock relating to their prior
employer(s)’ business.

This letter will also confirm that (a) you have furnished to BlackRock a copy of
any existing employment agreements you may have with any prior employer(s), and
(b) you are not subject to any contractual or other restriction or obligation
which is inconsistent with your accepting this offer of employment and
performing your duties.

You will be required to sign a confidentiality and non-solicitation agreement as
a condition of employment, a copy of which is enclosed with this offer.



--------------------------------------------------------------------------------

You will be eligible to participate in our employee benefits program. Your
medical insurance coverage will be effective on your date of hire. Included in
your offer letter packet is a description of BlackRock’s benefit program.

To acknowledge your acceptance of this offer, please complete the enclosed forms
and return them to me with a signed copy of this letter using the Federal
Express US Air Bill and overnight pouch provided. For your convenience, a copy
of the drug testing information sheet, a list of the local test facilities and a
drug test form are included to assist you in arranging your drug screening
examination.

If you have any questions, please contact me or Susan Mink at 212-810-3140. We
look forward to your joining us!

 

  Sincerely,      

/s/ Susan L. Wagner

      Susan L. Wagner    

/s/ Ann Marie Petach

  Vice Chairman & COO     Agreed & Accepted      

3/21/07

      Date